Citation Nr: 1317300	
Decision Date: 05/28/13    Archive Date: 06/06/13

DOCKET NO.  11-01 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin condition of the forehead, to include a scar and chloracne as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of a skin condition on the nose, to include a scar and chloracne due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from August 1963 to July 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the RO adjudicated the Veteran's current claim as one to reopen for service connection for "skin growth on head now claimed as chloracne to forehead and face to include forehead scar and nose scar."  Although, as discussed below, the RO last denied service connection for a skin growth on the head in an April 1997, it has never previously adjudicated a claim for service connection for a skin condition on the nose.  Consequently, the Board finds that the claim for service connection for a skin condition on the nose is not a claim to reopen, but is a new original claim.  Consequently, the issues on appeal have been restated as on the previous page.

The issue of service connection for a skin disorder on the nose, to include a scar and chloracne due to exposure to herbicides, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The RO last denied service connection for a skin growth to the head in an April 1997 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  None of the new evidence submitted subsequent to April 1997 in support of the Veteran's claim for service connection for a skin condition of the forehead, to include a scar and chloracne due to exposure to herbicides, is material.



CONCLUSIONS OF LAW

1.  The April 1997 RO rating decision that denied service connection for a skin growth on the head is final.  38 U.S.C.A. § 7105(b), (c) (West 2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2012).

2.  New and material evidence has not been received, and the Veteran's claim for service connection for a skin condition of the forehead, to include a scar and chloracne due to exposure to herbicides, is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

In claims to reopen, as in this case, VA must both notify the claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.  VA's Office of General Counsel issued informal guidance interpreting the decision in Kent as requiring that the notice provided specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial. VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

In the present case, notice was provided to the Veteran in July 2009.  The Board finds this notice fully complies with VA's duty to notify as it sets forth the reasons why the Veteran's claim was previously denied, what information or evidence must be submitted in order to reopen his claim, and what information and evidence is needed to substantiate the underlying service connection claim.

Moreover, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  He was told it was his responsibility to support the claim with appropriate evidence and has been given the regulations applicable to VA's duty to notify and assist.  Indeed, the Veteran identified evidence in connection with his claim, which indicates he knew of the need to provide VA with information and evidence to support his claim.  Thus the Board finds that the purposes behind VA's notice requirement have been satisfied, and VA has satisfied its "duty to notify" the Veteran, and any error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make reasonable efforts to obtain relevant records that the veteran has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All efforts have been made to obtain relevant, identified and available evidence, and VA has notified the Veteran of any evidence that could not be obtained.  VA, therefore, has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Generally the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  When a claim is one to reopen a finally decided claim, however, VA is not obligated to provide a medical examination or obtain a medical opinion until new and material evidence has been received.  See 38 C.F.R. § 3.159(c)(4)(iii).  Since the Veteran has failed to submit new and material evidence to reopen his claim for service connection, VA was not obligated to provide him with a medical examination.

Thus, the Board finds that VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Additional efforts to assist or notify him would serve no useful purpose.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Analysis

The Veteran's claim for service connection for a skin growth on the head as due to exposure to herbicides was last denied by the RO in a rating decision issued in April 1997.  Rating actions are final and binding based on evidence on file at the time the veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  

The Veteran did not submit additional pertinent evidence within one year following notice of the April 1997 decision; therefore, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) ("VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim.").

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  With claims to reopen filed on or after August 29, 2001, such as this one, "new" evidence is defined as evidence not previously submitted to agency decision makers and "material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final rating decision, April 1997 in the present case, is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, the United States Court of Appeals for Veterans Claims (Court) held that, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Veteran's representative has pointed out that the original denial of the Veteran's claim was lost and is not associated with the claims file, and that the April 1997 claim was denied, not on the merits, but because no new and material evidence had been submitted.  The representative argues that the Board should reopen the Veteran's claim because VA Medical Center treatment reports indicate the Veteran has been treated for additional skin disorders and the Veteran's claim has not been adjudicated on a direct basis, only a presumptive one (as due to exposure to herbicides).  The representative further argues that, in the absence of the original rating decision denying the claim based on the merits, there is no need for new and material evidence.  

The Board disagrees.  The only new evidence received is the VA treatment records from November 1998 through July 2009.  This evidence, however, is not material with regard to the now narrowed issue of whether new and material evidence has been submitted to reopen a claim for service connection for a skin condition on the head because it does not even demonstrate the presence of a skin condition, to include a scar as claimed by the Veteran, much less show he received any treatment for it.  As for the new skin disorder noted by the representative, that evidence relates to the Veteran's claim for service connection for a skin condition on the nose, which the Board has found to be a separate original claim.  Thus, that evidence cannot be considered new and material to reopen the previously denied claim.  Furthermore, the Veteran's statements are not new because they merely reiterate the statement he provided in January 1997 in relation to the prior claim.  

As for the issue of not having the original denial and, therefore, the RO erred in the April 1997 rating decision by denying reopening the Veteran's claim, the Board does not find that such an allegation means that the current claim should be adjudicated on the merits.  The April 1997 rating decision is final as the Veteran failed to file a Notice of Disagreement within one year of its issuance.  Consequently, no matter the basis for that decision, the current claim is a claim to reopen the previously denied claim.  The Veteran has leave to file a claim of clear and unmistakable error in the April 1997 claim if he so desires, but at this time, the  April 1997 is a final decision and thus the current claim is one to reopen and, therefore, new and material evidence is required to reopen the claim before it may be considered on the merits.

Finally, the Board does not find the fact that the RO has not adjudicated the Veteran's claim on a direct service connection basis to be a reason for reopening a previously denied claim.  The Court has essentially held that a new theory of entitlement to a benefit does not constitute a new claim.  See Bingham v. Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a claim by the Board is a decision as to all potential theories of entitlement, not just those considered and rejected); Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim); see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (on direct appeals to the Board, theories of substantive entitlement to benefits such as direct and secondary service connection are not independent for res judicata purposes, and can be lost forever if not addressed).  Consequently, the representative's argument does not constitute a reason to either reopen the Veteran's previously denied claim or to consider that claim on the merits without requiring the submission of new and material evidence.

For the foregoing reasons, the Board finds that new and material evidence has not been received to reopen the Veteran's claim for service connection for a skin condition on the forehead, to include a scar and chloracne due to exposure to herbicides.  Consequently, the Veteran's claim to reopen must be denied.


ORDER

New and material evidence having not been received, the Veteran's claim to reopen for service connection for a skin condition on the forehead, to include a scar and chloracne as due to exposure to herbicides is denied.


REMAND

As stated in the Introduction to this decision, the Board finds that the Veteran's claim for a skin condition on the nose, to include a scar and chloracne due to exposure to herbicides, is a new original claim as it was not previously adjudicated by the RO.  The Board finds that it is a separate and distinct claim from the previously denied claim for service connection for a skin growth on the head because this claim is not predicated on the same facts as the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (Because § 7104(b) distinguishes claims according to their factual bases, claims based upon distinctly and properly diagnosed diseases or injuries cannot be considered the same claim.).

Consequently, the Board is remanding this issue for the RO to provide appropriate notice on, develop and adjudicate on the merits the Veteran's claim for service connection for a skin condition on the nose, including a scar and chloracne due to exposure to herbicides.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice on his claim for service connection for a skin condition on the nose, including a scar and chloracne due to exposure to herbicides, that is compliant with the current notice requirements for service connection on a direct basis, as well as on a presumptive basis as due to exposure to herbicides.


2.  Conduct all necessary development required relating to the Veteran's claim for service connection for a skin condition on the nose, including a scar and chloracne due to exposure to herbicides, to include if necessary obtaining a VA examination and/or opinion.

3.  Thereafter, adjudicate the Veteran's claim for a skin condition on the nose, including a scar and chloracne due to exposure to herbicides, on the merits.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


